UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 001-34274 Delaware (State or other jurisdiction of incorporation or organization) 42-1743717 (I.R.S. Employer Identification No.) Michael M. Salerno Chief Executive Officer 121 Monmouth Street, Suite A Red Bank, New Jersey 07701 (732)758-1577 (Address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X )Yes ( )No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ( ) Yes ( ) No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of " large accelerated filer,""accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer () Accelerated filer () Non-accelerated filer () Smaller reporting company ( X ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). () Yes (X ) No As of March 31, 2010 there were 17,882,800 shares of common stock outstanding with a par value of $0.0001. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents Page: Part I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets (unaudited) 4 Condensed Statements of Consolidated Operations (unaudited) 5 Condensed Statements of Consolidated Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-11 Item 2. Managements Discussion and Analysis of Financial Condition 12-13 and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 14-15 Item 4. Controls and Procedures 15-16 Part II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submissions of Matters to a Vote of Security Holders 16 Item 5. Other Information 17 Unregistered Sales of Equity Securities 17 Item 6. Exhibits 17 Signatures 17 3 Life Nutrition Products, Inc. Condensed Balance Sheets (Unaudited) As of March 31, 2010 and December 31, 2009 March 31, December 31, 2010 2009 Assets Current Assets Cash and cash equivalents $ 3,155 $ 4,461 Inventory 237 307 Prepaid rent 4,500 6,000 Total Current Assets 7,892 10,768 Property and Equipment, net 1,824 2,132 Total Assets $9,716 $12,900 Liabilities and Stockholder' s Deficit Current Liabilities Accounts payable and accrued expenses $6,500 $ 18,000 Officer loans payable 5,598 5,598 Total Current Liabilities 12,098 23,598 Total Liabilities 12,098 23,598 Stockholder's Deficit Preferred stock, $0.0001 par value, 2,000,000 authorized, none issued and outstanding - - Common stock $0.0001 par value, 50,000,000 authorized, 1,788 1,608 17,882,800 and 16,082,800 issued and outstanding as of March 31, 2010 and December 31, 2009 Additional paid-in-capital 515,703 497,883 Accumulated deficit (519,873) (510,189) Total Stockholder' s Deficit (2,382) (10,698) Total Liabilities and Stockholder' s Deficit $9,716 $ 12,900 The accompanying footnotes are an integral part of the condensed financial statements. 4 Life Nutrition Products, Inc. Condensed Statements of Operations (Unaudited) For the Three Months Ended March 31, 2010 2009 Revenues $ 118 $ 959 Cost of Revenues 70 - Gross Profit 48 959 Selling, General and Administrative 9,732 15,357 Net Loss attributable to common shareholders $ (9,684) $ (14,398) Weighted Average Shares of Common Stock Outstanding- Basic and Diluted 17,582,800 14,055,000 Net Loss per Basic and Diluted Common Share $ (0.00
